DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on January 06, 2021
Claims 1-8 are under examination.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hughes et al. (US 2019/0274070 A1).

As per Claim 1. A control apparatus in a mobile communication system including a terminal apparatus, the control apparatus comprising: 
at least one processor (Paragraph 0045  includes a processor 310, a memory 320); and
 at least one memory coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor, cause the at least one processor to (Paragraph 0045  includes a processor 310, a memory 320):
 perform a first data communication with the terminal apparatus via a mobile access line using a mobile network and a non-mobile access line not using the mobile (Paragraph 0124-0126  FIG. 14B, MPLS access link 1430a goes down at appliance 250a. Thus, at appliance 250a, the only operational network access link is LTE access link 1440a, and thus the LTE network 1420 is the only communication network through which appliance 250a can send or receive data); network, measure a round trip time of a session for the mobile access line and the non-mobile access line, respectively, determine whether the mobile access line or the non-mobile access line is available based on the respective round trip time (Paragraph 0052, 0123, 0126-0128 Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time, the latency metric may be related to round-trip time (RTT). Each overlay scales automatically as endpoints are added to the SD-WAN fabric, and configuration integrity is maintained as each site maps a local profile into a global overlay. ), and perform a second data communication with the terminal apparatus using the access line selected by the determination (Paragraph 0104, 0106, 0121The Internet link is selected as the secondary access link for data transfer. Data may travel over the primary link only, or over both the primary and secondary links. There may be a MPLS link, an Internet link, and a LTE link. The system may continually measure metrics across one or more of the links to determine the best access link to use for transferring data across the network, in view of the Quality of Service and business intent of an administrator,  if data arrives on a MPLS link at an appliance, it is transmitted by the appliance to a further destination via the MPLS link. If the MPLS and Internet links are both inoperable, then the LTE link may be used. ).

As per Claim 2 Hughes teaches the control apparatus according to claim 1, wherein the round trip time is measured based on a Ping measurement (Paragraph 0123, Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time).

As per Claim 3 Hughes teaches a control method for a control apparatus in a mobile communication system including a terminal apparatus, the control method comprising: 
performing a first data communication with the terminal apparatus via a mobile access line using a mobile network and a non-mobile access line not using the mobile network (Paragraph 0124-0126  FIG. 14B, MPLS access link 1430a goes down at appliance 250a. Thus, at appliance 250a, the only operational network access link is LTE access link 1440a, and thus the LTE network 1420 is the only communication network through which appliance 250a can send or receive data); 
measuring a round trip time of a session for the mobile access line and the non-mobile access line, respectively (Paragraph 0052,  0078 For example, within a MPLS network, there can be multiple provider links managed by a MPLS service provider. There can also be an access link connecting a device to the MPLS network. Other access links can connect a device to other networks, such as cable, DSL, or wireless networks such as LTE, the latency metric may be related to round-trip time (RTT) ); 
determining whether the mobile access line or the non-mobile access line is available based on the respective round trip time(Paragraph 0052, 0123, 0126-0128 Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time, the latency metric may be related to round-trip time (RTT). Each overlay scales automatically as endpoints are added to the SD-WAN fabric, and configuration integrity is maintained as each site maps a local profile into a global overlay. ), and 
performing a second data communication with the terminal apparatus and the control apparatus using the access line selected by the determining (Paragraph 0104, 0106, 0121The Internet link is selected as the secondary access link for data transfer. Data may travel over the primary link only, or over both the primary and secondary links. There may be a MPLS link, an Internet link, and a LTE link. The system may continually measure metrics across one or more of the links to determine the best access link to use for transferring data across the network, in view of the Quality of Service and business intent of an administrator,  if data arrives on a MPLS link at an appliance, it is transmitted by the appliance to a further destination via the MPLS link. If the MPLS and Internet links are both inoperable, then the LTE link may be used. ).

As per Claim 4 Hughes teaches the control method according to claim 3, wherein the round trip time is measured based on a Ping measurement (Paragraph 0123, Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time).

As per Claim 5 Hughes teaches a terminal apparatus in a mobile communication system including a control apparatus, the terminal apparatus comprising: 
at least one processor (Paragraph 0045  includes a processor 310, a memory 320); and 
at least one memory coupled to the at least one processor(Paragraph 0045  includes a processor 310, a memory 320), the at least one memory storing instructions that when executed by the at least one processor, cause the at least one processor to:
 performs perform a first data communication with the control apparatus via a mobile access line using a mobile network and a non-mobile access line not using the mobile network, measure a round trip time of a session for the mobile access line and the non-mobile access line, respectively(Paragraph 0052,  0078 For example, within a MPLS network, there can be multiple provider links managed by a MPLS service provider. There can also be an access link connecting a device to the MPLS network. Other access links can connect a device to other networks, such as cable, DSL, or wireless networks such as LTE, the latency metric may be related to round-trip time (RTT) ), and
 perform a second data communication with the control apparatus via the mobile access line when the control apparatus determines that the mobile access line is determined as more useful than the non-mobile access line(Paragraph 0052, 0123, 0126-0128 Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time, the latency metric may be related to round-trip time (RTT). Each overlay scales automatically as endpoints are added to the SD-WAN fabric, and configuration integrity is maintained as each site maps a local profile into a global overlay. ).

As per Claim 6 Hughes teaches the terminal apparatus according to claim 5 wherein the round trip time is measured based on a Ping measurement (Paragraph 0123, Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time).

As per Claim 7 Hughes teaches a communicating A communication method for a terminal apparatus in a communicating system including a control apparatus, the communication method comprising: 
performing a first data communication with the control apparatus via a mobile access line using a mobile network and a non-mobile access line not using the mobile network(Paragraph 0124-0126  FIG. 14B, MPLS access link 1430a goes down at appliance 250a. Thus, at appliance 250a, the only operational network access link is LTE access link 1440a, and thus the LTE network 1420 is the only communication network through which appliance 250a can send or receive data); 
measuring a round trip time of a session for the mobile access line and the non-mobile access line, respectively(Paragraph 0052, 0123, 0126-0128 Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time, the latency metric may be related to round-trip time (RTT). Each overlay scales automatically as endpoints are added to the SD-WAN fabric, and configuration integrity is maintained as each site maps a local profile into a global overlay. ); and 
performing a second data communication with the control apparatus via the mobile access line when the control apparatus determines that the mobile access line is more useful than the non-mobile access line (Paragraph 0104, 0106, 0121 The Internet link is selected as the secondary access link for data transfer. Data may travel over the primary link only, or over both the primary and secondary links. There may be a MPLS link, an Internet link, and a LTE link. The system may continually measure metrics across one or more of the links to determine the best access link to use for transferring data across the network, in view of the Quality of Service and business intent of an administrator,  if data arrives on a MPLS link at an appliance, it is transmitted by the appliance to a further destination via the MPLS link. If the MPLS and Internet links are both inoperable, then the LTE link may be used. ).

As per Claim 8 Hughes teaches the communication method according to claim 7, wherein the round trip time is measured based on a Ping measurement (Paragraph 0123, Network health metrics may be continuously measured over all of these tunnels such that the best tunnel for the overlay network can be selected for each type of traffic based on the business intent and network transmission objectives. Further, network metrics can be measured in each direction, instead of only by round trip time).

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468